Citation Nr: 1118369	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for colon cancer and residuals under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1951 to December 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2010, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In June 2010, the Board remanded the case to the RO for additional evidence.  Thereafter, the case was returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a right hip disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

There is no competent evidence to show that the Veteran's colon cancer and residuals were caused by VA treatment or were the proximate result of a lack of skill, carelessness, negligence or error in judgment, or unforeseen event in VA treatment.


CONCLUSION OF LAW

Colon cancer and residuals were not the result of VA medical care, treatment, or examination.  38 U.S.C.A. §§ 1110, 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided pre-adjudication VCAA notice by letter, dated in August 2006.  The Veteran was notified of the type of evidence that was required to substantiate the claim for compensation for colon cancer and residuals under the provisions of 38 U.S.C.A. § 1151.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

B.  Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in March 2010.  The RO has obtained the Veteran's service treatment records, VA records, and private medical records from S.B., M.D., who was identified by the Veteran.  The Veteran himself has submitted additional private medical records related to detection and treatment of colon cancer, to include reports of a colonoscopy in July 2005.  The Veteran has not identified any additionally available evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  A VA medical opinion was obtained in June 2010.  It is noted that the opinion was sought as part of additional development of the claim, as directed by the Board in a June 2010 remand to the RO.  The opinion was not entirely responsive to the specific questions posed by the Board, which involved the determination of any VA improprieties in the timely diagnosis and treatment of the Veteran's colon cancer.  The VA examiner addressed the questions in more generalized and conclusory terms (e.g., she did not believe that any carelessness, negligence, or error in judgment occurred in this case), rather than specific terms (e.g., she did not opine on whether there was a failure by VA to timely diagnose and treat the colon cancer between December 2004 and July 2005, and on whether failure to schedule a colonoscopy soon after the December 2004 appointment represented carelessness, negligence, or similar fault on VA's part in furnishing care).  

Nonetheless, as will be further discussed below, the examiner's ultimate finding was essentially that any delay in detection and treatment of the colon cancer did not result in any additional disability, which is the paramount issue in a case based on 38 U.S.C.A. § 1151, that is, whether there was any additional disability resulting from VA care and/or treatment.  In short, further delay of this case to obtain another medical opinion would be pointless because the status of the record as it now stands does not show a "reasonable possibility" that such assistance would aid the Veteran's claim.  38 U.S.C.A. § 5103A.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

As there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.






II.  Merits of Claim Under 38 U.S.C.A. § 1151

A.  Legal Criteria

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

B.  Analysis

The Veteran claims that VA failed to provide a necessary colonoscopy in a timely manner, which eventually resulted in the detection of colon cancer.  The Veteran asserts that if the VA had scheduled and performed the colonoscopy when he had requested the test, his colon cancer would have been discovered earlier and it would have been less advanced by the time he underwent surgery.  At the hearing, the Veteran testified that 12 inches were taken out of his colon.  His representative indicated that the Veteran's surgery could have been less invasive and therefore with less residuals if the colon cancer had been detected at an earlier date.  

A review of the record shows that the Veteran was seen at a VA clinic in December 2004, on a routine follow-up visit to check on various medical conditions.  He felt fine and did not have any complaints.  It was noted that he had a history of colonic polyps, and was last examined by Dr. S in 1998 for this (he had evidently undergone a private colonoscopy at that time).  He requested to be scheduled early next year for evaluation.  The VA clinician advised a repeat colonoscopy, and as the Veteran desired to have this performed locally via VA contract, it was noted that a consult was placed to "Appleton."  There is no evidence to show whether the Veteran was scheduled for the colonoscopy.  On a follow-up visit to VA in June 2005, it was noted that the Veteran had a history of colonic polyps and that he planned to have a routine colonoscopy performed locally.  In a letter to the Veteran in July 2005, the VA clinic requested him to complete his coloscreen stool cards as soon as possible, mailing the cards in the envelope addressed to Appleton VA.  

Private records show that in July 2005, the Veteran underwent a colonoscopy performed by Dr. S, and that the testing showed colon cancer.  A CT scan reportedly indicated an isolated tumor without intra-abdominal metastasis.  Dr. S referred the Veteran to S.B., M.D., for sigmoid resection surgery, which was performed in July 2005 without complication.  He had return of bowel function on the third postoperative day.  A pathology report of the resected sigmoid colon soft tissue indicated that the tumor extended through the muscularis mucosa but not into the muscularis propria and that the surgical margins were free of tumor.  The report also indicated that there was no metastatic tumor identified in three paracolonic lymph nodes or that there was any histopathologic abnormality detected in portions of viable tissue of the colon wall.  A private follow-up visit in June 2006 indicated no change in the Veteran's health status since September 2005.  

With regard to the claim for compensation under 38 U.S.C.A. § 1151, the Board finds that the evidence does not demonstrate that the Veteran's colon cancer and residuals were caused by VA treatment or were the proximate result of a lack of skill, carelessness, negligence or error in judgment, or unforeseen event in VA treatment.

In support of his claim, the Veteran submitted a letter, dated in June 2006, from his private surgeon, Dr. B, who stated that the extent of the Veteran's surgery in July 2005 "could have been much less if he had undergone colonoscopy at an earlier date than the one he eventually did."  

The RO thereafter requested a VA medical opinion to address the question of whether there was evidence of fault on the part of the VA for failing to timely diagnose or properly treat the Veteran's colon cancer, thereby causing increased disability.  In November 2006, the examining physician replied that AGA guidelines from 2003 advise that individuals at high risk (such as those with previously diagnosed polyps) have repeated colonoscopies every five years, and that the Veteran had exceeded this timeframe when he was seen at the VA in 2004.  The examiner stated it was unclear why the appointment for the appropriate screening colonoscopy was not scheduled in Appleton, despite a consult having been placed for it in 2004.  Without explanation, the examiner concluded that no carelessness, negligence, or error in judgment occurred in this case.   

In June 2010, the Board remanded the case to the RO in order to schedule the Veteran for a medical examination.  The examining physician was asked to furnish an opinion with rationale with respect to the following questions:  (a) is it at least as likely as not that the time from first appointment in December 2004 until the private colonoscopy was performed in July 2005 represented a failure by VA to timely diagnose and properly treat the disease or injury that proximately caused the continuance or natural progress of the colon cancer?; and (b) is it at least as likely as not that failure of VA to schedule the Veteran for colonoscopy closer in time to his December 2004 appointment represents carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care?  

Following review of the record and examination of the Veteran, the examiner remarked that the Veteran's colon cancer did not extend into the wall of the colon and he had no distant metastases.  Following the surgery, the Veteran did not have any other treatment for the cancer.  His present examination was unremarkable.  He had had a colonoscopy in May 2010, at which time there were polyps detected and removed, but there was no cancer found in them.  The examiner concurred in the statements of the November 2006 examiner, and added that there was no lack of proper skills or other faults on the part of the VA in furnishing care.  The examiner stated that the fact that the colon cancer had not spread into the wall of the colon by the time of the July 2005 surgery showed that the cancer was a very slow-growing cancer, and that the lapse in time from December 2004 to July 2005 "did not put the veteran in any further risk of metastatic cancer."  She opined that a colonoscopy in December 2004 would likely have had the same findings as the colonoscopy in July 2005, with the same need for a partial resection of the bowel.  

Thus, of the foregoing medical opinions, the two VA opinions are unfavorable to the Veteran's claim and the one private opinion is seemingly favorable.  The Board recognizes that greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The VA examiners in November 2006 and June 2010 had an opportunity to review the entire record prior to furnishing an opinion.  The June 2010 examiner agreed with the November 2006 examiner's opinion but also provided sufficient rationale for her opinion, which had a basis in the facts presented in this case.  She essentially concluded that there was no additional disability as a result of VA care (or lack thereof), because the colon cancer was such that it was slow-growing and likely had not spread in the time period from December 2004, when a colonoscopy was requested at the VA and then ordered, until July 2005, when the Veteran sought his own private colonoscopy that revealed the colon cancer.  She found that the Veteran's health status in regard to his colon was likely the same in December 2004 as it was in July 2005, regardless of VA's actions or inactions.  

Given the rationale provided for the opinion offered and the depth of review of the record prior to rendering such opinion, in contrast to that of Dr. B, who in June 2006 provided a brief assessment of the Veteran's "surgery" without having the benefit of review of the record, the Board finds the VA opinions, and particularly the June 2010 opinion, are more persuasive than that of Dr. B, and are thus accorded more probative weight in this case.  

Moreover, the private physician in June 2006 stated that the Veteran's surgery "could have been" less if he had had an earlier colonoscopy.  He did not provide any further explanation about how the surgery would have been different had a colonoscopy been performed earlier, and, importantly, he did not show how the Veteran currently had additional disability as the result of VA care or the delay in obtaining a colonoscopy between December 2004 and July 2005.  Moreover, the private opinion was expressed in speculative terms, such that "could have been" also implies the obverse, or "could not have been."  The June 2010 VA opinion is more definitive than that of Dr. B's to the contrary.  

There are a line of precedent cases discussing the lesser probative value of opinions that are equivocal, which essentially state that it is possible the condition at issue is attributable to the Veteran's military service, or in this case to the carelessness, negligence, fault, etc. on the part of VA.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases indicate that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  See also, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Although the Veteran is competent to describe certain bowel symptoms, unless a condition is one under case law where lay observation has been found to be competent to establish the presence or diagnosis of a disability, the determination as to the presence or diagnosis of the disability is medical question, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

In this case, where the determinative issues involve questions of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  As the Veteran is a lay person, he is not competent to offer a medical diagnosis or an opinion on medical causation, and consequently his statements to that effect - that is, those statements asserting that earlier detection of his colon cancer by VA would have resulted in a less advanced cancer and less residuals - do not constitute favorable probative medical evidence to support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In view of the foregoing discussions, the Board finds that preponderance of the evidence is against the Veteran's claim that his colon cancer and residuals were the result of VA care, treatment, or examination.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for colon cancer and residuals under the provisions of 38 U.S.C.A. § 1151 is denied.  


REMAND

On the claims of service connection for a right hip disability and a right knee disability, the Veteran underwent VA examinations in June 2010 and August 2010 in order to determine the likelihood that any currently diagnosed right hip and right knee disability either began during or was otherwise attributable to the Veteran's period of service, or was caused or aggravated by the service-connected right foot disability.  In the Board's judgment, the resulting opinions are deemed inadequate to decide the claims, and an addendum opinion is sought for the purpose of clarification, for the following reasons.  

The VA examinations in 2010 both indicated diagnoses of degenerative joint disease, or osteoarthritis, of the right hip and right knee.  The examiners also furnished an opinion with rationale in regard to the etiology of the right hip and knee disabilities.  Neither VA examiner, however, appears to have considered a relevant private medical report in which the Veteran's right hip and right knee were evaluated in June 2010.  

The private physician diagnosed degenerative joint changes in both the hip and knee, but he also remarked that the Veteran had chronic IT band syndrome, including trochanteric bursitis and insertional tendinitis of the knee, due to gait abnormalities.  The physician stated that the primary etiology of the Veteran's chronic hip and knee problems was not from his degenerative joint disease but from gait abnormalities (a 75 percent chance, or likelihood), which the Veteran had been subjected to since his military injuries.  Both VA examiners observed the Veteran's abnormal gait, but neither considered the gait in relation to any condition other than degenerative joint disease.  Another opinion is necessary to reconcile the findings of the private physician, who not only related the Veteran's abnormal gait to a military injury but also found that it resulted in a current hip and knee condition distinct from degenerative joint disease.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange to have the Veteran's file reviewed by one of the VA examiners who conducted the examination in June 2010 or August 2010, if available, or another VA examiner if they are not, to furnish an addendum opinion with rationale.  The examiner is asked to reconcile the findings of degenerative joint disease unrelated to service or to service-connected disability on the VA examinations in June 2010 and August 2010 with the findings on a June 2010 medical report of a private physician, who diagnosed degenerative joint disease and chronic IT band syndrome, including trochanteric bursitis and insertional tendinitis of the right knee, and who attributed the latter diagnosis to a gait abnormality from military injuries.    

2.  After the above development is completed, adjudicate the claims.  If any benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


